DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 16, 2022 has been entered.
 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11, 16, 28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terrell.
With respect to claim 1, Terrell discloses a flame resistant composite article (abstr.), comprising a facial layer – element 14 (col. 7, lines 7-11), a meltable layer – element 12 – contacting the facial layer – element 12 contacts element 14 through element 13 which acts as an adhesive (col. 6, lines 55-67, col. 7, lines 1-11, Fig.), the instant Specification disclosing the facial layer being attached to the meltable layer through an adhesive (Specification, par. [0038], [0048]), thus the feature of the meltable layer contacting the facial layer has been interpreted as encompassing contact through an adhesive, a heat reactive material comprising a polymer resin and an expandable graphite – element 11 comprises acrylic binder and expandable graphite, the heat reactive material contacting the meltable layer so as to sandwich the meltable layer between the heat reactive material and the facial layer (col. 5, lines 32-67, col. 6, lines 1-8, Fig.), and an inner layer – element 10 – contacting the heat reactive material so as to sandwich the heat reactive material between the inner layer and the meltable layer (col. 4, lines 18-67, col. 5, lines 1-4, Fig.).
The recitation “wherein, upon exposure of the flame resistant composite article to a temperature greater than or equal to 280°C, a melt of the meltable layer absorbs into the heat reactive material, and the heat reactive material expands to form a char comprised of the meltable layer and the heat reactive material” describes how the combination of the meltable layer and the heat reactive material would behave when subjected to a temperature of greater than or equal to 280°C.  Since Terrell discloses a polyester layer as a component of the meltable layer, which can be metallized on a side opposite the heat reactive material (col. 6, lines 55-66) and a polyvinyl acetate (col. 6, lines 6-7) as the polymer of the heat reactive material, while the instant Specification discloses polyester film as a meltable layer (par. [0046]) and a vinyl polymer as a polymer of the heat reactive material (par. [0050]), the meltable layer – element 12 of Terrell and the heat reactive material – element 11 of Terrell positioned next to each other as disclosed in the instant Specification, it would have been obvious to a person of ordinary skill in the art that the combination of the meltable layer and the heat reactive material of Terrell is capable to perform as recited in claim 1.
As to claim 11, Terrell discloses the article of claim 1, wherein the facial layer is a polyethylene (col. 7, lines 7-8).          
Regarding claim 16, Terrell discloses the article of claim 1.  Terrell discloses a garment comprising the article as recited in claim 1 (col. 1, lines 52-55).  Terrell discloses the facial layer is oriented away from the body of the wearer – it is layer 10 that is the closest to the skin (col. 4, lines 18-22), the facial layer – layer 14 – is a protective layer (col. 7, lines 8-10, Fig.).
With respect to claim 28, Terrell teaches the article of claim 1, wherein the facial layer is meltable (col. 7, lines 7-8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, in view of Burns et al. (US 2005/0287894 A1) (“Burns”).
With respect to claim 3, Terrell discloses the article of claim 1, but is silent with respect to the meltable layer being a textile as recited in the claim.  Burns discloses a flame resistant composite article (abstr., 0031), wherein a meltable scrim or a meltable film can be used as one of the layers, the scrim interpreted as corresponding to a woven textile (0031, Fig. 5A.).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the meltable layer of a meltable woven textile as meltable woven textiles are known in the art to be used as one of the elements of flame resistant composite articles.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, in view of Thiriot (US 2007/0026752 A1).
Regarding claim 4, Terrell teaches the article of claim 1, wherein the meltable layer is a meltable film (col. 6, lines 55-67, col. 7, lines 1-2).  The reference is silent with respect to the film being non-porous or microporous.  Thiriot discloses a flame resistant article (0001), comprising a meltable film such as microporous polyester film (0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the meltable film of Terrell, which can include polyester (col. 6, lines 57-63) as a microporous polyester film, as microporous polyester films are known in the art to be used in flame resistant articles.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 5, Terrell and Thiriot teach the article of claim 4.  Terrell discloses the meltable film is a single layer film (col. 6, lines 53-66).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, in view of Gunzel et al. (US 2011/0076494 A1) (“Gunzel”).  
With respect to claim 9, Terrell teaches the article of claim 1, but is silent with respect to the facial layer being a textile as recited in the claim.  Gunzel discloses flame resistant composite article (abstr., 0001), comprising as a facial layer a textile layer – element 10 (0008, 0009, 0020), helping to provide the laminate with a horizontal flame break open time of at least 20 seconds (0008), which indicates an enhanced resistance to fire (0001), the textile being a meltable woven textile (0046).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the facial layer of Terrell of a woven textile layer as in Guznel as they are known in the art as suitable for facial layers providing an enhanced resistance to fire.



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell.
With respect to claim 12, Terrell teaches the article of claim 1.  Terrell discloses the metallized meltable film has a thickness of between 10 and 100 gauge (col. 3, lines 47-48), and it is a polyester film (col. 6, lines 55-61), thus, it would have been obvious to one of ordinary skill in the art that the weight of the meltable layer of Terrell satisfies the weight recited in claim 12.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell, in view of Panse (US 2009/0110919 A1).
With respect to claim 13, Terrell teaches the article of claim 1, but is silent with respect to the polymer resin being a polyurethane resin.  Panse discloses a flame resistant article (0004), comprising a heat reactive material which may comprise polyurethane or a vinyl polymer (0015, 0022).  Since vinyl polymer and polyurethane are interchangeable in heat reactive materials of flame resistant articles, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the heat reactive material of Terrell including polyurethane as the polymer resin.
With respect to claim 14, Terrell discloses the article of claim 1, but is silent with respect to the inner layer being a convective barrier.  Panse discloses a flame resistant article (abstr.), wherein the inner layer is a convective barrier providing thermal stability (0016, Fig. 2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner layer of Terrell of a convective barrier to improve thermal stability of the article
Regarding claim 15, Terrell discloses the article of claim 1, but is silent with respect to the inner layer being expanded polytetrafluoroethylene layer.  Panse discloses a flame resistant article (abstr.), wherein the inner layer is a convective barrier providing thermal stability (0016, Fig. 2).  The convective barrier can be expanded PTFE (0031).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner layer of Terrell of an expanded PTFE to improve thermal stability of the article.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 6, the closest prior art Terrell fails to disclose or suggest a meltable layer (claim 6) as recited in the claim.  With respect to claims 7 and 8, the closest prior art Terrell ad Thiriot fail to teach or suggest a meltable film as recited in claims 7 and 8.





Response to Arguments
Applicant’s arguments filed on May 16, 2022 have been fully considered.
The Applicant has argued Terrell does not teach or suggest the feature of a meltable layer contacting the facial layer, as element 12 includes a metal layer, and additionally Terrell discloses layer 13 present between element 12 and element 14.
The Examiner notes in the present Office Action a different approach was taken with respect to element 12, such that element 12 including both the polymer layer and the metal layer was interpreted as the meltable layer.  Furthermore, regarding the meltable layer contacting the facial layer, element 12 of Terrell contacts element 14 through element 13 which acts as an adhesive (col. 6, lines 55-67, col. 7, lines 1-11, Fig.).  The instant Specification discloses the facial layer being attached to the meltable layer through an adhesive (Specification, par. [0038], [0048]), thus the feature of the meltable layer contacting the facial layer has been interpreted as encompassing contact through an adhesive,
Regarding the feature of claim 1 “upon exposure of the flame resistant composite article to a temperature greater than or equal to 280°C, a melt of the meltable layer absorbs into the heat reactive material, and the heat reactive material expands to form a char comprised of the meltable layer and the heat reactive material” the Applicant has argued the metallized layer of Terrell would prevent the polymer portion of the meltable layer being absorbed into the heat reactive material.  The Examiner notes Terrell discloses that the metal layer can be present only on one side of the polymer layer of element 12, thus, in an embodiment wherein the metal layer is present on the side of the polymer layer opposite the heat reactive material, upon exposure to a temperature greater or equal to 280°C the meltable layer would absorb into the heat reactive material as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783